FILED PURSUANT TO RULE 424(b)(3) REGISTRATION NO. 333-184119 PROSPECTUS j2 Global, Inc. OFFER TO EXCHANGE all outstanding unregistered 8.000% Senior Notes due 2020 that were issued on July 26, 2012 (up to $250,000,000 aggregate principal amount) for 8.000% Senior Notes due 2020 that have been registered under the Securities Act of 1933 (up to $250,000,000 aggregate principal amount) TERMS OF THE EXCHANGE OFFER This prospectus and accompanying letter of transmittal relate to the proposed offer by j2 Global, Inc., a Delaware corporation (the “Issuer”), to exchange any and all of its unregistered 8.000% Senior Notes due 2020 that were issued on July 26, 2012, for up to $250,000,000 aggregate principal amount of 8.000% Senior Notes due 2020, which are registered under the Securities Act of 1933, as amended (the “Securities Act”). Whenever we refer in this prospectus to the 8.000% Senior Notes due 2020, issued on July 26, 2012, we will refer to them as the “unregistered notes.” Whenever we refer in this prospectus to the registered 8.000% Senior Notes due 2020 offered hereby, we will refer to them as the “exchange notes.” The unregistered notes and the exchange notes are collectively referred to as the “notes.”The unregistered notes have certain transfer restrictions. The exchange notes will be freely transferable. ● THE EXCHANGE OFFER WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON NOVEMBER 21, 2012, UNLESS WE EXTEND THE OFFER. ● Tenders of outstanding unregistered notes may be withdrawn at any time before 5:00 P.M. on the date the exchange offer expires. ● All outstanding unregistered notes that are validly tendered and not validly withdrawn will be exchanged. ● The terms of the exchange notes to be issued are substantially similar to the unregistered notes, except they are registered under the Securities Act and will not have rights to certain additional interest, transfer restrictions or, except in certain limited circumstances, registration rights. ● The exchange of unregistered notes for exchange notes will not be a taxable event for U.S. federal income tax purposes. ● j2 Global, Inc. will not receive any proceeds from the exchange offer. ● The exchange notes will not be listed on any exchange. Each broker-dealer that receives exchange notes for its own account must acknowledge that it will deliver a prospectus in connection with any resale of the exchange notes. The letter of transmittal accompanying this prospectus states that, by so acknowledging and by delivering a prospectus, a broker‑dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act. A broker‑dealer may use this prospectus, as we may amend or supplement it in the future, for resales of exchange notes. We will make this prospectus available to any broker‑dealer for use in connection with any such resale for a period of 180 days after the date of consummation of this exchange offer. Please see “Risk Factors” beginning on page 13 of this prospectus for a discussion of certain factors you should consider in connection with the exchange offer. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is October 23, 2012. Each holder of an unregistered note wishing to accept the exchange offer must deliver the unregistered note to be exchanged, together with the letter of transmittal that accompanies this prospectus and any other required documentation, to the exchange agent identified in this prospectus. Alternatively, you may effect a tender of unregistered notes by book-entry transfer into the exchange agent’s account at The Depository Trust Company (“DTC”). All deliveries are at the risk of the holder. You can find detailed instructions concerning delivery in the section called “The Exchange Offer” in this prospectus and in the accompanying letter of transmittal. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS ii SUMMARY 1 RISK FACTORS 13 USE OF PROCEEDS 29 RATIO OF EARNINGS TO FIXED CHARGES 29 DESCRIPTION OF THE CREDIT AGREEMENT 30 THE EXCHANGE OFFER 32 DESCRIPTION OF THE EXCHANGE NOTES 41 UNITED STATED FEDERAL INCOME TAX CONSIDERATIONS OF THE EXCHANGE OFFER 79 PLAN OF DISTRIBUTION 80 VALIDITY OF THE EXCHANGE NOTES 80 INDEPENDENT AUDITOR 80 WHERE YOU CAN FIND MORE INFORMATION 81 This prospectus incorporates important business and financial information that is not included in or delivered with this prospectus.See “Where You Can Find More Information.”Information incorporated by reference is available without charge to holders of our unregistered notes upon written or oral request to j2 Global, Inc., 6922 Hollywood Blvd., Suite 500, Los Angeles, California 90028, Attention: Secretary, telephone number (323) 860-9200. Any request for documents should be made by November 14, 2012, which is five business days before the expiration date of the exchange offer, to ensure timely delivery of the documents prior to the expiration of the exchange offer. j2 Global, Inc. has not authorized anyone to provide you with any information or to make any representation other than as contained in this prospectus or that may be incorporated by reference into this prospectus. We do not take any responsibility for, and cannot provide any assurance as to the reliability of, any information others may give you. You should not assume that the information contained in this prospectus or that may be incorporated by reference into this prospectus is accurate as of any date other than the date on the front of this prospectus, or in the case of information that may be incorporated by reference into this prospectus, as of the date of such information, regardless of the time of delivery of this prospectus or any sale of the securities offered hereby. i FORWARD-LOOKING STATEMENTS This prospectus may contain projections, goals, assumptions and statements regarding financial information and statements concerning future economic performance and events, plans and objectives relating to management, operations, products and services, and assumptions underlying these projections and statements (collectively “forward-looking statements”). These forward-looking statements are not historical facts and may be identified by the use of words such as “expect,” “believe,” “anticipate,” “estimate,” “intend,” “target,” “project,” “plan,” “seek,” “may,” “assume,” “potential” or similar words. These forward-looking statements are based on management’s current expectations, beliefs, estimates, forecasts and projections about us and future events and, therefore, involve risks, uncertainties and assumptions. The actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including but not limited to the results of any acquisition we may complete and the factors discussed in “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date hereof. j2 Global undertakes no obligation to revise or publicly release the results of any revision to these forward-looking statements. Readers should carefully review the risk factors described in this prospectus and in the other documents incorporated by reference herein, including our Annual Report on Form 10-K for the year ended December 31, 2011, and our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2012, and June 30, 2012. See “Where You Can Find More Information.” ii SUMMARY This summary highlights selected information regarding us and this exchange offer appearing elsewhere in this prospectus. This summary is not complete and does not contain all of the information that may be important to you and that you should consider before tendering your unregistered notes for exchange notes pursuant to this exchange offer. For a more complete understanding of this offering, you should carefully read this entire prospectus, including the section entitled “Risk Factors” and the documents incorporated by reference. Unless the context indicates or requires otherwise, the terms “j2 Global,” “our company,” “the Company,” “we,” “us” and “our” as used in this prospectus refer to j2 Global, Inc. (“j2 Global”) and its consolidated subsidiaries, and “initial purchaser” refers to Merrill Lynch, Pierce, Fenner & Smith Incorporated. The terms “Guarantors” and “Guarantees” have the meanings defined in “Description of the Exchange Notes.” Our Company We are a leading provider of cloud services to businesses of all sizes, from individuals to enterprises. These services, which we provide through the Internet to our customers’ computers, mobile devices and telephones, deliver our customers increased sales and greater efficiency, flexibility, mobility, business continuity and security. We offer online fax, virtual phone systems, hosted email, email marketing, online backup, customer relationship management (“CRM”) and bundled suites of these services. We market our services principally under the brand names eFax®, eVoice®, FuseMail®, Campaigner®, KeepItSafe™, CampaignerCRM™ and Onebox®. We generate substantially all of our revenues from “fixed” subscription revenues for basic customer subscriptions and “variable” usage revenues generated from actual usage by our subscribers. We also generate revenues from patent licensing and sales and advertising. We categorize our services and solutions into two basic groups: direct inward-dial number (“DID”) -based, which are services provided in whole or in part through a telephone number, and non-DID-based, which are our other cloud services for business. As of June 30, 2012, we had approximately 2.1 million DIDs deployed to our paying subscribers, with additional DIDs in inventory. Over the past three years, we have derived a substantial portion of our revenues from DID-based services while at the same time increasing the percentage of our revenues generated from other business cloud services. We operate in one reportable segment: cloud services for business. We market our services to a broad spectrum of prospective business customers including individuals, small to medium-sized businesses, large enterprises and government organizations. Our marketing efforts include enhancing brand awareness; utilizing online advertising, search engines and affiliate programs; selling through both a telesales and direct sales force and cross-selling. We continuously seek to extend the number of distribution channels through which we acquire paying customers and improve the cost and volume of customers obtained through our current channels. In addition to growing our business organically, we have used acquisitions to grow our customer base, expand our service offerings, enhance our technology and acquire skilled personnel. Since December 31, 2000, and including four acquisitions closed through June 30, 2012, we have completed 38 acquisitions in the cloud services for business industry. We continue to evaluate acquisitions on an on-going basis and we expect to complete additional immaterial acquisitions in 2012. We may pursue additional material acquisitions in the near term. We have a global presence with over 625 employees across 11 offices in six countries, and are able to market, sell and provide our services virtually anywhere in the world where access to the Internet is available. Our Solutions We believe that businesses of all sizes are increasingly purchasing cloud-based services to meet their communication, messaging, data backup, customer relationship management and other needs. Cloud-based services represent a model for delivering and consuming, independent of location, real time business technology services, resources and solutions over the Internet. Their goal is to reduce or eliminate costs, increase sales and enhance productivity, mobility, business continuity and security. We offer a number of cloud business services that meet these needs. These services represent more efficient and less expensive solutions than many existing alternatives, and provide increased security, privacy, flexibility and mobility. 1 DID-based services Fax We market a variety of brands in the global online fax space and primarily offer desktop and production fax solutions. Our brands have various tiers of services and features catering to differing components of the fax space. Our leading fax brands are eFax® and MyFax®. Desktop fax eFax® is the leading brand in the global online fax market. Various tiers of service provide increasing levels of features and functionality to individuals, small and medium-sized businesses, and enterprises around the world. eFax Plus® and eFax Pro™ serve individuals and small work groups. Subscribers choose either a tollfree fax number that covers both the U.S. and Canada or a local fax number from among thousands of cities worldwide. Users can receive inbound fax messages in their email inboxes, access these messages via a full-featured online Message Center and send digital documents to any fax number in the world directly from their computer or smartphone. This service is localized in many international currencies and languages including Dutch, French, German, Italian, Japanese, Polish, Portuguese and Spanish. eFax Corporate™ offers capabilities similar to eFax Plus® and eFax Pro™ , but with added features geared to the broader needs of enterprises and their users. These include online account administration tools which enable customers to manually or automatically self-provision fax numbers to employees as needed. eFax® Corporate also offers the option of enhanced security features, which are particularly attractive to law firms and companies in regulated industries such as banking, brokerage and healthcare. MyFax® is our number two online fax brand. The service supports individuals and small business customers that value core features and price over breadth and depth of functionality. MyFax focuses on the North American market with a selection of fax numbers across the United States and Canada. The service has won a number of awards for its comprehensive customer support program. In addition to eFax® and MyFax®, we offer desktop online fax services under a variety of alternative brands. We acquired these brands in business purchases and, rather than being merged into existing brands, continue to offer them on a standalone basis to serve legacy customer bases, target specific market segments or address unique price points. These brands include Fax.com™ and SmartFax™, among others. Production fax eFax Developer™ offers high-volume production fax solutions. Designed for easy integration with application environments through simple software development kits or universal web protocols, eFax Developer™ provides inbound and outbound faxing through a secure XML interface. Enhanced features include bar-code recognition, dynamic retries and high speed processing. Voice eVoice® is a virtual phone system that provides small and medium-sized businesses on-demand voice communications services, featuring a toll-free or local company DID, a professionally-produced auto-attendant and menu tree. With these services, a subscriber can assign departmental and individual extensions that can connect to multiple U.S. or Canadian DIDs, including traditional land-line telephones as well as mobile and IP networks, and can enhance reachability through “find me/follow me” capabilities. These services also include advanced integrated voicemail for each extension, effectively unifying mobile, office and other separate voicemail services and improving efficiency by delivering voicemails in both native audio format and as transcribed text. Onebox® is a full-featured unified communications suite. It combines the features of many of our other branded services, as well as additional features to provide full virtual office functionality. Onebox includes a virtual phone system, hosted email, online fax, audio conferencing and web conferencing. 2 Non-DID-based services Email FuseMail® offers hosted email, email encryption and email archival services to businesses. These solutions are hosted offsite and seamlessly integrated into a customer’s existing email system. The services include hosted email, VirusSMART™ virus scanning, CypherSMART™ encryption services, SpamSMART™ SPAM filtering and VaultSMART™ / PolicySMART™ archiving which delivers a secure, scalable email archiving and customizable compliance tool to correspond with a company’s retention policy. Campaigner® is an email marketing service that enables businesses to easily create and send highly personalized one-to-one email communications to subscribers and customers to build better relationships. Campaigner® also helps businesses increase the size of their mailing lists, comply with email regulations like CAN-SPAM and get more emails to more inboxes. Online Backup KeepItSafe™ provides fully managed and monitored online backup solutions for businesses, using its ISO-certified platform. By securing critical digital assets via the Internet to highly secure data vaults, customers enjoy peace of mind knowing they have reliable and cost effective backups, and equally importantly rapid restores of the data that keeps their business operating. The software installs simply and provides full server imaging and proven off-site data recovery capabilities without costly investments. Company data is protected from human error, file corruption and other harmful factors. CRM CampaignerCRM™ is an easy-to-use, cloud-based CRM solution specifically designed to help small and medium-sized businesses close more deals, reduce the sales cycle and sell larger deals. CampaignerCRM has a unique sales checklist capability that gives sales representatives a step-by-step plan to closing a deal. With Campaigner’s Social CRM capabilities, companies can seamlessly integrate a customer’s latest information from Twitter®, LinkedIn®, and Facebook® directly into their Contact profile. With integrated email marketing, CampaignerCRM makes it easy to create powerful and eye-catching email marketing programs that deliver consistent and trackable results. Our Industry Cloud services for business bring together real-time and non-real-time capabilities, allowing users to access a wide variety of applications including telephony, messaging, conferencing, marketing, CRM and other applications from any place and from any device over the Internet. Cloud services for business have emerged in response to the demands by companies to create a cost-effective way to improve their workforce productivity and collaboration, from groups located in the same building to those spread across multiple continents. The proliferation of Internet protocol networks, the substantial increase in usage and expanded capabilities of mobile devices and the introduction of and development of new applications and technologies has led to the growth of the cloud services for business market. The cloud services for business market is expected by industry analysts to undergo significant growth in the coming years. This significant long-term growth is projected to be driven by businesses’ increasing demand for cloud services. As IT budgets have remained tight since the last recession, more businesses have looked to hosted models to provide new services with increased flexibility and lower capital expenditure requirements or that otherwise increase efficiency. While the market remains highly fragmented with a large number of vendors, vendors with broader portfolios of services have increasingly won a larger share as customers look for streamlined solutions. We compete in the online fax, hosted voice, hosted storage, email marketing and CRM software markets, each of which have undergone growth, a trend expected by industry analysts to continue into the future. The fax market today is served by three segments—fax machines (which includes multi-function devices), fax servers and fax services. Fax machines require usage of a dedicated phone line and machines and have traditionally been the most common method of usage for fax. Fax servers are utilized by large enterprises and are installed into an enterprises’ local area network (LAN). Because these servers are maintained by the enterprises’ IT organization, they are only utilized by large organizations. Fax services, or online fax, utilize internet protocol (IP) lines for fax transmission. 3 Despite an overall perception that the fax market is in decline, the online fax market, which includes individual, enterprise, Internet and broadcast fax, continues to grow, according to industry analysts. Industry analysts cite two main drivers for this growth: (i) end user conversion from traditional fax machines to online fax technology and (ii) increased compliance requirements. Fax machines have inherently unattractive features: they require dedicated, expensive phone lines, they leave documents in public view and require ongoing maintenance (ink, paper, etc.). Users wishing to use fax without the expense and inconvenience are turning to online fax technology—a cheaper, more secure, convenient alternative. Notwithstanding the decline in traditional fax machine usage, the demand for fax numbers remains strong, driven by the need of businesses to offer customers, suppliers and others a full spectrum of document transmission options in order to ensure instant ability to receive critical messages. Additionally, existing compliance requirements have helped to sustain the online fax market. Fax is able to meet current compliance standards and is therefore an acceptable means of transmitting critical and sensitive documents such as contracts, invoices, bank statements, health claims and records. Our Competitive Strengths We believe that our key strengths and competitive advantages include: Market Leader with a Growing Suite of Products. We are a market leader in the online fax market and continue to invest in that line of business. In addition, we are expanding our revenue base into other complementary cloud-based business services (voice, backup, CRM, email and unified communications). As we have grown our customer base and suite of services, we have been able to increasingly sell additional services to existing customers. We believe that our position as a proven provider of reliable fax services positions us well to take advantage of the transition to cloud business services. Large and Diverse Client Base. We believe we are one of the largest providers of online fax services worldwide and are a growing presence in the broader cloud service space. We provide our products and services around the world, with 62% of our 2011 revenues generated from the United States and 38% generated from international markets, and we view our market opportunities on a global basis rather than focusing on any one region. We currently have over two million DIDs deployed to paying customers with no significant customer or industry concentration. We also have customers in 49 countries across six continents. For 2011, no single customer accounted for more than 1% of our revenues and our top 50 customers combined to account for less than 4% of our revenues. We believe that this geographic diversity and lack of customer concentration helps us to mitigate the effects of isolated downturns in various end markets. Growing Market Opportunity. We are a participant in the cloud services for business market, which, as defined as the “software as a service applications” market, is estimated by IDC to generate $15.9 billion in worldwide revenue in 2012 and to grow at a 19% CAGR over the next three years. As the Company has grown, we have expanded into other high growth adjacent markets. We believe small and medium-sized businesses, which represent the majority of our customers, are the earliest adopters of the hosted model to business services. Demonstrated Acquisition and Integration Track Record. We have a proven aptitude for acquiring and integrating companies, demonstrated in the 39 acquisitions completed to date in the cloud services for business industry. With a disciplined strategy for acquiring and integrating companies, we have demonstrated success at extracting significant cost savings from acquisitions. As we look forward, we expect to continue to use acquisitions as a way to expand our services, customer base, IP portfolio and geographic footprint. Significant Recurring Revenue and Strong Cash Flow. Our subscriber revenues substantially consist of monthly recurring subscription and usage-based fees, with subscription revenue representing more than 99% of our total revenue for 2011. Cancel rates have stayed relatively steady over time, other than a brief significant increase during the 2008-2009 economic crisis, and have since returned to historic norms with monthly cancel rates less than 3% during 2011. In addition, we have managed to grow revenue for 16 consecutive years. The recurring nature of our subscriber revenues combined with our low cost of revenues results in a high gross margin. In addition, our operational discipline, low capital expenditure requirements and low working capital requirements drive significant cash flow. 4 Proven and Experienced Management Team. We have a strong executive management team with considerable experience in the cloud services for business industry and proven execution skills in growing companies organically and through acquisitions. The executive management team has an average of more than ten years of experience with the Company. j2 Global’s Chief Executive Officer, Hemi Zucker, has been with the Company for 16 years after joining the co-founders in 1996. Our President, Scott Turicchi, leads our merger and acquisitions effort and has been with j2 Global for 12 years, previously working as an investment banker for Donaldson, Lufkin & Jenrette Securities Corporation’s investment banking division. Kathy Griggs, our Chief Financial Officer, has been with the Company for five years, previously holding CFO positions with a number of public companies. Business Strategy Three components are key to our strategy to achieve our growth objectives: Creation of a Cloud Business Services Portal. We have made a number of acquisitions in the past few years to expand beyond the fax services market into the wider cloud services for business market. We have added cloud voice, email, storage and CRM services to our suite of offerings. We expect to continue to expand our suite of services. The cloud services for business market is attractive to us, given our view that it is fast growing and largely unconsolidated and presents an opportunity for us to leverage our strengths of doing business over the Internet. We have used acquisitions as a way to expand our offerings and customer base in the past and expect to continue to do so going forward. Starting in 2011, we have launched various cross-sell initiatives in order to expand the number of our cloud business services used by our customers. We expect to continue to expand these cross-selling efforts as we continue to expand our suite of cloud services for business. Further International Expansion. We currently have customers in 49 countries across six continents. We expect to both expand the breadth and reach of our services within the countries we already have a presence in and to expand into new geographies. One of our recent new geographies is Japan, where we have seen rapid organic customer growth. Over the course of the last year, we have expanded our geographic DID coverage in Japan by over 45% and now have a base of more than 10,000 paying subscribers. Aside from our recent expansion into Japan, our strategy generally involves entry and expansion in English speaking countries, through both acquisitions and sales team growth. For example, during the first quarter of 2012 we expanded our voice service platform in Australia through the acquisition of Zintel Communications. Maintain Focus on Cash Flow Generation. We have a very strong focus on operational efficiency and believe this represents a competitive advantage for our company, particularly when combined with our strong track record of successful acquisitions and resulting synergy recognition. The metrics that we rely upon promote our focus on efficient and prudent use of resources in our core business operations and our drive to reap synergies through successful acquisition and integration of acquired businesses. This philosophy is engrained in our culture and drives our focus on cash flow generation. Trademarks eFax®, eVoice®, FuseMail®, Campaigner®, KeepItSafe™, CampaignerCRM™, Onebox®, MyFax®, Landslide®, eFax Plus®, eFax Pro™, eFax Corporate™, Fax.com™, SmartFax™, eFax Developer™, VirusSMART™, CypherSMART™, SpamSMART™, VaultSMART™, PolicySMART™ and other various company logos are trademarks of the Company in the United States and other countries. All other trademarks and trade names mentioned in this prospectus or the documents incorporated by reference herein or therein are the property of their respective owners. Corporate Information Our principal executive offices are located at 6922 Hollywood Blvd., Suite 500, Los Angeles, California 90028, and our main telephone number is (323) 860-9200.Our website address is www.j2.com.The information on our website is not a part of this prospectus. 5 SUMMARY OF THE EXCHANGE OFFER The following summary describes the principal terms of the exchange offer and is not intended to be complete. Some of the terms and conditions described below are subject to important limitations and restrictions.You should read the full text and more specific details contained elsewhere or incorporated by reference in this prospectus. For a more detailed description of the exchange offer, see “The Exchange Offer” in this prospectus. On July 26, 2012, we completed a private offering of $250 million aggregate principal amount of unregistered 8.000% Senior Notes due 2020. On the same day, we and the initial purchaser of the unregistered notes entered into a registration rights agreement (the “registration rights agreement”) in which we agreed that you, as a holder of unregistered notes, would be entitled to exchange your unregistered notes for exchange notes registered under the Securities Act. This exchange offer is intended to satisfy our obligations under the registration rights agreement. After the exchange offer is completed, you, with certain limited exceptions, will no longer be entitled to any registration rights with respect to the exchange notes. The exchange notes will be our obligation and will be entitled to the benefits of the indenture relating to the unregistered notes. The form and terms of the exchange notes are identical in all material respects to the form and terms of the unregistered notes, except that: ·the exchange notes have been registered under the Securities Act and, therefore, will contain no restrictive legends; ·the exchange notes will not have registration rights, except in certain limited circumstances; and ·certain additional interest provisions related to the unregistered notes are not applicable. For additional information on the terms of this exchange offer, see “The Exchange Offer.” The Exchange Offer…………… We are offering to exchange any and all of our outstanding unregistered 8.000% Senior Notes due 2020 that were issued on July 26, 2012, for an equal principal amount of our 8.000% Senior Notes due 2020, which have been registered under the Securities Act. As of the date of this prospectus, $250million in aggregate principal amount of unregistered 8.000% Senior Notes due 2020 are outstanding. Expiration of the Exchange The exchange offer will expire at 5:00 P.M., New York City time, on November 21, 2012, unless we extend the exchange offer. Conditions of the Exchange OfferWe will not be required to accept for exchange any unregistered notes, and may amend or terminate the exchange offer, if any of the following conditions or events occurs: ● the exchange offer or the making of any exchange by a holder of unregistered notes violates applicable law or any applicable interpretation of the staff of the SEC; ● any action or proceeding shall have been instituted with respect to the exchange offer which, in our reasonable judgment, would impair our ability to proceed with the exchange offer; or ● any laws, rules or regulations or applicable interpretations of the staff of the SEC are issued or promulgated which, in our good-faith determination, do not permit us to effect the exchange offer. 6 In addition, we will not be obligated to accept for exchange the unregistered notes of any holder that has not made to us the representations described under “The Exchange Offer — Resale of Exchange Notes” below, and such other representations as may be reasonably necessary under applicable SEC rules, regulations or interpretations. We will give oral or written notice of any non‑acceptance of the unregistered notes or of any amendment to or termination of the exchange offer to the holders of the unregistered notes as promptly as practicable. We reserve the right to waive any conditions of the exchange offer. Resales of the Exchange NotesBased on interpretative letters of the SEC staff to third parties unrelated to us, we believe that you can resell and transfer the exchange notes you receive pursuant to this exchange offer without compliance with the registration and prospectus delivery provisions of the Securities Act; provided, that: · any exchange notes to be received by you will be acquired in the ordinary course of your business; · you have no arrangements or understandings with any person to participate in the distribution (within the meaning of the Securities Act) of the unregistered notes or exchange notes; · you are not an “affiliate” (as defined in Rule 405 under the Securities Act) of ours, or, if you are such an affiliate, you will comply with the registration and prospectus delivery requirements of the Securities Act to the extent applicable; · if you are not a broker‑dealer, you are not engaged in and do not intend to engage in the distribution of the exchange notes; and · you are not acting on behalf of any person or entity that, to your knowledge, could not truthfully make these representations. If you wish to participate in the exchange offer, you must represent to us in writing that these conditions have been met and shall otherwise cooperate with our preparation for the exchange offer. If you are a broker‑dealer and you will receive exchange notes for your own account in exchange for unregistered notes that were acquired as a result of market‑making activities or other trading activities, you will be required to acknowledge that you will deliver a prospectus and otherwise comply with the registration requirements of the Securities Act in connection with any resale of the exchange notes. See “Plan of Distribution” for a description of the prospectus delivery obligations of broker-dealers. Procedures for Tendering Unregistered Notes If you wish to participate in the exchange offer: · You must transmit a properly completed and signed letter of transmittal, and all other documents required by the letter of transmittal, to the exchange agent at the address set forth in the letter of transmittal. These materials must be received by the exchange agent before 5:00 P.M., New York City time, onNovember 21, 2012, the expiration date of the exchange offer. You must also provide physical delivery of your unregistered notes to the exchange agent’s address as set forth in the letter of transmittal. The letter of transmittal must also contain the representations you must make to us as described under “The Exchange Offer-Procedures for Tendering”; or 7 · You may effect a tender of unregistered notes electronically by book‑entry transfer into the exchange agent’s account at DTC. By tendering the unregistered notes by book‑entry transfer, you must agree to be bound by the terms of the letter of transmittal. Special Procedures for Beneficial Owners If you are a beneficial owner of unregistered notes that are held through a broker, dealer, commercial bank, trust company or other nominee and you wish to tender such unregistered notes, you should contact the registered holder promptly and instruct them to tender your unregistered notes on your behalf. If you wish to tender on your own behalf, you must, prior to completing and executing the letter of transmittal and delivering your unregistered notes, either make appropriate arrangements to register ownership of the unregistered notes in your name or obtain a properly completed bond power from the registered holder. The transfer of registered ownership may take considerable time and may not be able to be completed prior to the expiration date of the exchange offer. Guaranteed Delivery Procedures for Unregistered NotesIf you cannot meet the expiration deadline, or you cannot deliver on time your unregistered notes, the letter of transmittal or any other required documentation, or comply on time with DTC’s standard operating procedures for electronic tenders, you may tender your unregistered notes according to the guaranteed delivery procedures set forth under “The Exchange Offer—Guaranteed Delivery Procedures.” Withdrawal RightsYou may withdraw the tender of your unregistered notes at any time prior to 5:00 P.M., New York City time, on November 21, 2012, the expiration date for the exchange offer. Consequences of Failure to ExchangeIf you are eligible to participate in this exchange offer and you do not tender your unregistered notes as described in this prospectus, your unregistered notes will continue to be subject to transfer restrictions. As a result of the transfer restrictions and the availability of exchange notes, the market for the unregistered notes is likely to be much less liquid than before this exchange offer. The unregistered notes will, after this exchange offer, bear interest at the same rate as the exchange notes. U.S. Federal Income Tax Considerations of the Exchange Offer The exchange of the unregistered notes for exchange notes pursuant to the exchange offer will not be a taxable event for U.S. federal income tax purposes. See “United States Federal Income Tax Considerations of the Exchange Offer.” Use of ProceedsWe will not receive any proceeds from the issuance of exchange notes pursuant to the exchange offer. Exchange Agent for Unregistered Notes U.S. Bank National Association. 8 SUMMARY DESCRIPTION OF THE EXCHANGE NOTES The following summary contains basic information about the exchange notes and is not intended to be complete. You should read the full text and more specific details contained elsewhere or incorporated by reference in this prospectus. For a more detailed description of the exchange notes, see “Description of the Exchange Notes” in this prospectus. Issuer…………… j2 Global, Inc. Exchange Notes…………… $250,000,000 aggregate principal amount of 8.000% Senior Notes due 2020. Maturity……………. August 1, 2020. Interest…………….…… Interest on the exchange notes will be paid semi-annually in arrears on February 1 and August 1 of each year, beginning on February 1, 2013. The exchange notes will accrue interest from, and including, the last interest payment date on which interest was paid on the unregistered note tendered in exchange therefor, or, if no interest has been paid on the unregistered note, from, and including, July 26, 2012. Holders of unregistered notes that are accepted for exchange will be deemed to have waived the right to receive any payment in respect of interest accrued from the date on which the unregistered notes were issued until the date of the issuance of the exchange notes. Consequently, holders of exchange notes will receive the same aggregate amount of interest payments that they would have received had they not accepted the exchange offer. Guarantees……………. The exchange notes will be guaranteed by all of our domestic restricted subsidiaries other than Insignificant Subsidiaries (as defined in “Description of the Exchange Notes”). We do not expect that the exchange notes will be guaranteed by any of our subsidiaries on the date of issue, because, as of the date of this prospectus, all of our existing domestic restricted subsidiaries are Insignificant Subsidiaries. Future Guarantees will rank equally to all other unsecured and unsubordinated indebtedness of the Guarantors, but will be effectively junior to any of the future secured indebtedness of the Guarantors, to the extent of the value of the assets securing that indebtedness. See “Description of the Exchange Notes—Guarantees.” Ranking……………. The exchange notes will rank equally to any of our existing and future unsecured and unsubordinated indebtedness, but will effectively be junior to any of our future secured indebtedness, to the extent of the value of the assets securing that indebtedness. As of June 30, 2012, after giving effect to the offering of the unregistered notes, which closed on July 26, 2012, we would have had no outstanding secured indebtedness and approximately $40 million of unused availability under our secured revolving credit facility. The exchange notes will also effectively rank junior to all liabilities of all of our subsidiaries that do not guarantee the exchange notes, which, as of the issue date, is all of our subsidiaries. Our subsidiaries accounted for: (i) 40% of our revenue for the year ended December 31, 2011 and (ii) 47% of our total assets and 34% of our total liabilities as of June 30, 2012. 9 Certain Covenants…………….The terms of the exchange notes restrict our ability and the ability of certain of our subsidiaries (as described in “Description of the Exchange Notes”) to: ·incur additional indebtedness; ·create liens; ·engage in sale-leaseback transactions; ·pay dividends or make distributions in respect of capital stock; ·purchase or redeem capital stock; ·make investments or certain other restricted payments; ·sell assets; ·enter into transactions with affiliates; or ·effect a consolidation or merger. However, these limitations will be subject to a number of important qualifications and exceptions. Denominations…………… The exchange notes will be issued in minimum denominations of $2,000 and in integral multiples of $1,000 in excess thereof. Optional Redemption……………We may redeem any of the exchange notes beginning on August 1, 2016. The initial redemption price is 104% of their principal amount, plus accrued and unpaid interest. The redemption price will decline each year after August 1, 2016, and will be 100% of their principal amount, plus accrued and unpaid interest, beginning on August 1, 2018. In addition, before August 1, 2015, we may redeem up to 35% of the aggregate principal amount of exchange notes with the proceeds of certain public offerings of our equity securities at a redemption price equal to 108% of their principal amount plus accrued and unpaid interest. We may make such redemption only if, after any such redemption, at least 65% of the aggregate principal amount of exchange notes and unregistered notes remains outstanding. We may also redeem some or all of the exchange notes before August 1, 2016, at a redemption price of 100% of the principal amount plus accrued and unpaid interest, to the redemption date, plus an applicable “make-whole” premium. Change of Control……………Upon a change of control (as defined under “Description of the Exchange Notes”), we will be required to make an offer to purchase the exchange notes. The purchase price will equal 101% of the principal amount of the exchange notes on the date of purchase plus accrued and unpaid interest. We may not have sufficient funds available at the time of any change of control to make any required debt repayment (including repurchases of the notes). See “Risk Factors—We may be unable to purchase the exchange notes upon a change of control.” 10 Use of Proceeds…………….….We will not receive any proceeds from the issuance of exchange notes pursuant to the exchange offer. Listing……………The exchange notes will not be listed on an exchange. Risk Factors…………….…An investment in the exchange notes involves risk.You should carefully consider, along with other matters included or incorporated by reference in this prospectus, the information set forth under “Risk Factors.” 11 SELECTED HISTORICAL FINANCIAL AND OPERATING DATA Please refer to Item 6, “Selected Financial Data,” in our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on February 28, 2012, and Item 1, “Financial Statements,” in our Quarterly Report for the quarter ended June 30, 2012, filed with the SEC on August 7, 2012, each of which are incorporated by reference in this prospectus. 12 Risk Factors Investing in the exchange notes involves a high degree of risk. You should carefully consider the following risk factors and all other information contained or incorporated by reference in this prospectus before deciding whether to tender your unregistered notes in the exchange offer. The risks and uncertainties described below are not the only risks we face. Additional risks and uncertainties that we are unaware of or that we currently believe to be immaterial, may also become important factors that affect us. Risks Related to the Exchange Notes Our level of indebtedness could adversely affect our financial flexibility and our competitive position. As of June 30, 2012, after giving effect to the offering of the unregistered notes which closed on July 26, 2012, our total indebtedness would have been approximately $250 million (all of which would have been attributable to the unregistered notes), and we would have had approximately $40 million of unused availability under our revolving credit facility. Our level of indebtedness could have important consequences to you and significant effects on our business. For example, it could: • make it more difficult for us to satisfy our obligations with respect to the exchange notes and any other indebtedness we may incur in the future; • increase our vulnerability to adverse changes in general economic, industry and competitive conditions; • require us to dedicate a substantial portion of our cash flow from operations to make payments on our indebtedness, thereby reducing the availability of our cash flow to fund working capital, capital expenditures, acquisitions and other elements of our business strategy and other general corporate purposes, including share repurchases and payment of dividends; • limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; • require us to repatriate cash for debt service from our foreign subsidiaries resulting in dividend tax costs or require us to adopt other disadvantageous tax structures to accommodate debt service payments; • restrict us from exploiting business opportunities; • make it more difficult to satisfy our financial obligations, including payments on the exchange notes; • place us at a competitive disadvantage compared to our competitors that have less indebtedness; and • limit our ability to borrow additional funds for working capital, capital expenditures, acquisitions, debt service requirements, execution of our business strategy or other general corporate purposes. In addition, the credit agreement related to our revolving credit facility does, the indenture governing the exchange notes will, and the agreements evidencing or governing other future indebtedness may, contain restrictive covenants that will limit our ability to engage in activities that may be in our long-term best interests. Our failure to comply with those covenants could result in an event of default which, if not cured or waived, could result in the acceleration of all of our indebtedness. We and our subsidiaries may be able to incur substantially more indebtedness. This could further exacerbate the risks associated with our level of indebtedness. We and our subsidiaries may be able to incur substantial additional indebtedness in the future, subject to the restrictions on the incurrence of additional indebtedness in the credit agreement related to our revolving credit facility and in the indenture governing the exchange notes. These restrictions are subject to a number of qualifications and exceptions, and the additional indebtedness incurred in compliance with these restrictions could be substantial. As of June 30, 2012, after giving effect to the offering of the unregistered notes which closed on July 26, 2012, our total indebtedness would have been approximately $250 million (all of which would have been attributable to the unregistered notes), and we would have had approximately $40 million of unused availability under our revolving credit facility. To the extent that we incur additional indebtedness or such other obligations, the risk associated with our current level of indebtedness described above, including our possible inability to service our debt, will increase. 13 To service our debt and fund our other capital requirements, we will require a significant amount of cash, and our ability to generate cash will depend on many factors beyond our control. Our ability to meet our debt service obligations, including the exchange notes, and to fund working capital, capital expenditures, acquisitions and other elements of our business strategy and other general corporate purposes, including share repurchases and payment of dividends, will depend upon our future performance, which will be subject to financial, business and other factors affecting our operations, many of which are beyond our control. To some extent, this is subject to general and regional economic, financial, competitive, legislative, regulatory and other factors that are beyond our control. These factors are discussed in greater detail under “—Risks Related to Our Business” and “—Risks Related to Our Industry” below. Neither we nor the Guarantors can assure you that any of us will generate cash flow from operations, or that future borrowings will be available, in an amount sufficient to enable us to pay our debt, including the exchange notes, or to fund our other liquidity needs. If our cash flows and capital resources are insufficient to fund our debt service obligations, we could face substantial liquidity problems and could be forced to reduce or delay investments and capital expenditures or to dispose of material assets or operations, seek additional indebtedness or equity capital or restructure or refinance our indebtedness, including the exchange notes. We may not be able to effect any such alternative measures on commercially reasonable terms or at all and, even if successful, those alternative actions may not allow us to meet our scheduled debt service obligations. The credit agreement related to our revolving credit facility and the indenture governing the exchange notes restrict our ability to dispose of assets and use the proceeds from those dispositions and may also restrict our ability to raise indebtedness or equity capital to be used to repay other indebtedness when it becomes due. We may not be able to consummate those dispositions or to obtain proceeds in an amount sufficient to meet any debt service obligations then due. Our inability to generate sufficient cash flows to satisfy our debt obligations, or to refinance our indebtedness on commercially reasonable terms, or at all, would materially and adversely affect our financial position and results of operations and our ability to satisfy our obligations under the exchange notes. The exchange notes and the Guarantees will be unsecured and effectively subordinated to any of our and the Guarantors’ future secured indebtedness. The exchange notes will be general unsecured obligations and will be effectively subordinated to any future secured indebtedness we may incur to the extent of the value of the collateral securing such debt. In addition, any future Guarantees will be general unsecured obligations and will be effectively subordinated to all of the Guarantors’ future secured debt to the extent of the value of the collateral securing such debt. In the event that we or a Guarantor is declared bankrupt, becomes insolvent or is liquidated or reorganized, any secured indebtedness that is effectively senior to the exchange notes and the Guarantees will be entitled to be paid in full from our assets or the assets of the Guarantor, as applicable, securing such indebtedness before any payment may be made with respect to the exchange notes or the affected Guarantees. Holders of the exchange notes will participate ratably with all holders of our unsecured indebtedness that are deemed to be of the same ranking as the exchange notes, and potentially with all of our other general creditors, based upon the respective amounts owed to each holder or creditor, in our remaining assets. In any of the foregoing events, we may not have sufficient assets to pay amounts due on the exchange notes. As a result, if holders of the exchange notes receive any payments, they may receive less, ratably, than holders of secured indebtedness. The indenture permits us and our subsidiaries to incur secured indebtedness, subject to certain limitations. In addition, any borrowings under our $40 million revolving credit facility would be secured indebtedness. 14 The exchange notes will be structurally subordinated to all liabilities of our subsidiaries that do not guarantee the notes. The exchange notes will be structurally subordinated to the indebtedness and other liabilities of our non-Guarantor subsidiaries, which as of the issue date of the exchange notes will include all of our existing subsidiaries, and future subsidiaries that do not guarantee the notes. Our non-Guarantor subsidiaries and any future non-Guarantor subsidiaries are separate and distinct legal entities and have no obligation, contingent or otherwise, to pay any amounts due pursuant to the exchange notes, or to make any funds available therefor, whether by dividends, loans, distributions or other payments. Our subsidiaries, none of which guarantee the exchange notes as of the date of this prospectus, accounted for: (i) 40% of our revenue in 2011, and (ii) 47% of our total assets and 34% of our total liabilities as of June 30, 2012. Any right that we or any future Guarantors have to receive any assets of the non-Guarantor subsidiaries and any future non-Guarantor subsidiaries upon the liquidation or reorganization of those subsidiaries, and the consequent rights of holders of exchange notes to realize proceeds from the sale of any of those subsidiaries’ assets, will be structurally subordinated to the claims of those subsidiaries’ creditors, including trade creditors and holders of preferred equity interests of those subsidiaries. Accordingly, in the event of a bankruptcy, liquidation or reorganization of any non-Guarantor subsidiaries and any future non-Guarantor subsidiaries, such non-Guarantor subsidiaries will pay the holders of their indebtedness, holders of preferred equity interests, if any, and their trade creditors before they will be able to distribute any of their assets to us to satisfy obligations under the exchange notes and our other indebtedness. The indenture permits our non-Guarantors to incur additional indebtedness, subject to certain limits, and will not limit their ability to incur liabilities that do not constitute Debt, as defined in the indenture. The terms of the credit agreement related to our revolving credit facility and the indenture governing the exchange notes restrict our current and future operations, particularly our ability to respond to changes or to take certain actions. The credit agreement related to our revolving credit facility and the indenture governing the exchange notes contain a number of restrictive covenants that impose significant operating and financial restrictions on us and may limit our ability to plan for or react to market conditions, meet capital needs or make acquisitions, or otherwise restrict our activities or business plans. These include restrictions on our ability to: • incur additional indebtedness; • create liens; • engage in sale-leaseback transactions; • pay dividends or make distributions in respect of capital stock; • purchase or redeem capital stock; • make investments or certain other restricted payments; • sell assets; • enter into transactions with affiliates; or • effect a consolidation or merger. In addition, the restrictive covenants in the credit agreement related to our revolving credit facility require us to maintain specified financial ratios and satisfy other financial condition tests. Our ability to meet those financial ratios and tests can be affected by events beyond our control. A breach of the covenants under the indenture governing the exchange notes or under the credit agreement related to our revolving credit facility could result in an event of default under the applicable indebtedness. Such a default may allow the creditors to accelerate the related indebtedness and may result in the acceleration of any other indebtedness to which a cross-acceleration or cross-default provision applies. In addition, an event of default under the credit agreement related to our revolving credit facility would permit the lenders under that facility to terminate all commitments to extend further credit under that facility. Furthermore, if we were unable to repay any amounts due and payable under our revolving credit facility, those lenders could proceed against the collateral granted to them to secure that indebtedness. In the event our lenders or noteholders accelerate the repayment of our borrowings, we and our subsidiaries may not have sufficient assets to repay that indebtedness or our other indebtedness, including the exchange notes. 15 We conduct a significant portion of our operations through our subsidiaries and may not have access to sufficient cash to make payments on the exchange notes. We conduct a significant portion of our operations through our subsidiaries. As a result, we use dividends and other payments from our subsidiaries to generate the funds necessary to meet our outstanding debt service and other obligations and such dividends may be restricted by law or the instruments governing our indebtedness, including the indenture governing the notes, the agreement governing our revolving credit facility or other agreements of our subsidiaries. Our subsidiaries may not generate sufficient cash from operations to enable us to make principal and interest payments on our indebtedness, including the exchange notes. In addition, our subsidiaries are separate and distinct legal entities and, except for our existing and future subsidiaries that will be Guarantors, any payments on dividends, distributions, loans or advances to us by our subsidiaries could be subject to legal and contractual restrictions on dividends. In addition, payments to us by our subsidiaries will be contingent upon our subsidiaries’ earnings. Subject to certain qualifications, our subsidiaries are permitted under the terms of our indebtedness, including the indenture governing the exchange notes, to incur additional indebtedness that may restrict payments from those subsidiaries to us. We cannot assure you that agreements governing the current and future indebtedness of our subsidiaries will permit those subsidiaries to provide us with sufficient cash to fund payments of principal premiums, if any, and interest on the exchange notes when due. We may be unable to purchase the exchange notes upon a change of control. Upon the occurrence of specified kinds of change of control events, we will be required to offer to repurchase all outstanding exchange notes at a price equal to 101% of the principal amount of such notes, together with accrued and unpaid interest to the date of repurchase. However, it is possible that we will not have sufficient funds at the time of the change of control to make the required repurchase of such notes. If we are required to repurchase the exchange notes, we would probably require third-party financing. We cannot be sure that we would be able to obtain third-party financing on acceptable terms, or at all. One of the circumstances under which a change of control may occur is upon the sale or disposition of all or substantially all of our assets. However, the phrase “all or substantially all” will likely be interpreted under applicable state law and will be dependent upon particular facts and circumstances. As a result, there may be a degree of uncertainty in ascertaining whether a sale or disposition of “all or substantially all” of our capital stock or assets has occurred, in which case the ability of a holder of the exchange notes to obtain the benefit of an offer to repurchase all or a portion of the notes held by such holder may be impaired.
